Citation Nr: 0607100	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 1998, 
for the grant of service connection and the assignment of a 
20 percent rating for Bell's palsy.

2.  Entitlement to an increased rating for dermatophytosis of 
the hands and feet, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared at the RO and provided 
testimony via a videoconference hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C., in 
February 2005.  In an April 2005 decision, the Board denied 
an initial rating in excess of 20 percent for Bell's palsy.  
In addition, the Board denied an earlier effective date for 
the grant of a 20 percent rating for Bell's palsy, based on 
the evidence of record.  The issue of entitlement to an 
increased rating for dermatophytosis was remanded.  The Board 
sought a new VA skin examination as well as VA records in 
accordance with Dunn v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the 
remand portion of the decision, the Board indicated that the 
issue of an earlier effective date for the grant of a 20 
percent rating for Bell's palsy would be readjudicated 
following the remand actions.  

The issue of an increased rating for dermatophytosis of the 
hands and feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
Bell's palsy was denied by the RO in a May 1959 rating 
decision.  The veteran was informed of the determination but 
did not perfect an appeal thereto.

2.  The veteran's request to reopen the claim for service 
connection for Bell's palsy was denied by the RO in rating 
decisions dated in October 1995 and November 1996.  The 
veteran was informed of the determinations, but did not 
perfect an appeal.

3.  The veteran filed a subsequent claim for service 
connection for Bell's palsy that was received by the RO on 
April 6, 1998.

4.  In April 2005, the Board denied an effective date prior 
to April 6, 1998, for the grant of service connection and the 
assignment of a 20 percent rating for Bell's palsy.

5.  VA records received after the April 2005 Board decision 
post-date the April 2005 Board decision and do not provide a 
basis for an effective date prior to April 6, 1998, for the 
grant of service connection and the assignment of a 20 
percent rating for Bell's palsy.


CONCLUSION OF LAW

An effective date prior to April 6, 1998, for the grant of 
service connection and the assignment of a 20 percent 
disability rating for Bell's palsy is not warranted.  38 
U.S.C.A. §§ 5103A, 5107, 5110(a) (West 200 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

In this case, in the Board's April 2005 decision, the Board 
indicated that certain VA documents were being sought on 
remand.  As set forth below, the Board has examined these 
records to determine if they contained a claim of service 
connection for Bell's palsy.  These records post-date the 
assigned effective date of April 6, 1998.  As such, there is 
no reasonable possibility that the claim can be allowed and 
there is no additional evidentiary development to be 
accomplished; thus, there is no point in remanding the case 
for additional VCAA notification.   See Soyini.  As such, no 
further action is required pursuant to the VCAA.  

The Board previously addressed the issue herein, but for the 
sake of explanation for the veteran, a brief review will be 
undertaken.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of a reopened 
claim is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Service connection for Bell's palsy was denied in a final May 
1959 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.301, 20.302, 20.1103.  In final 
October 1995 and November 1996 rating decisions, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
Bell's palsy.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.301, 20.302, 20.1103. 

On April 6, 1998, the RO received from the veteran another 
claim for service connection for Bell's palsy.  After the 
claim was successfully reopened, and service connection for 
the disability was granted by the RO in a March 2002 rating 
decision, the effective date assigned for the award was April 
6, 1998, the date his claim was received.  

In the Board's prior April 2005 decision, the Board 
determined that there was no earlier communication in the 
file purporting to file a claim for service connection for 
Bell's palsy between the time of the final November 1996 
rating decision and the April 1998 statement from the 
veteran, and there were no VA examination or hospitalization 
reports dated between that time and the veteran's claim to 
reopen which constitute an informal claim for service 
connection for Bell's palsy.  Thus, the Board concluded that 
under the facts presented, April 6, 1998, was the earliest 
effective date that may be assigned.  See 38 C.F.R. § 
3.400(q).  

Subsequently, VA records have been associated with the claims 
file.  These records all post-date April 6, 1998.  Thus, 
there is no basis for an effective date earlier than April 6, 
1998.  

Further, the Board points out that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  However, these provisions apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The Board notes that no records dated prior to April 6, 1998, 
have been associated with the claims file.  Even if such 
records existed, it is clear that such records may only form 
the basis of an informal claim for service connection in 
cases in which service connection had previously been denied 
on the basis that the disability was not compensable in 
degree.  This was not the basis of the denials of service 
connection for Bell's palsy.  See Brannon supra; Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA")..

The Board further notes that the Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

In conclusion, the Board finds that based on the receipt of 
the additional VA records, there is no basis for an effective 
date earlier than April 6, 1998, for the grant of service 
connection for Bell's palsy and the assignment of a 20 
percent rating for Bell's palsy.  





ORDER

An effective date prior to April 6, 1998, for the grant of 
service connection and the assignment of a 20 percent rating 
for Bell's palsy is denied.  


REMAND

The veteran and his representative contend that the 
directives of the Board's prior April 2005 remand were not 
completed.  Thus, there has been a violation of Stegall v. 
West, 11 Vet. App. 268 (1998).

Specifically, the veteran and his representative contend that 
the Board requested a VA skin examination, but all questions 
posed by the Board were not answered by the examiner.  The 
Board notes that the examiner was requested to determine 
whether the veteran's dermatophytosis involves more than 40 
percent of his whole body or more than 40 percent of exposed 
areas are affected.  The examiner also was requested to 
comment as to whether the veteran's skin disability requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

A review of the May 2005 examination and addendum shows that 
the examiner stated that 5 percent of the veteran's body 
surface area (BSA) was affected.  Thus, the first question 
was answered.  However, the examiner did not comment as to 
whether the veteran's skin disability requires constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  The Board notes that while 
the veteran's representative requested that additional 
matters be addressed, these were not part of the Board's 
remand request.

The representative has also requested that a VA examiner 
determine if the veteran's venous insufficiency is related to 
his dermatophytosis of the feet.  

In light of the foregoing, the Board finds that the veteran's 
claims file should be returned to the examiner who conducted 
the May 2005 skin examination for the examiner to answer: 
whether the veteran's skin disability requires constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs; and whether the veteran's 
venous insufficiency is related to his dermatophytosis of the 
feet.  If this examiner is unavailable, the veteran should be 
afforded a new VA skin examination.  The examiner conducting 
that examination should be requested to answer those 
questions.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claim file should be 
returned to the examiner who conducted 
the May 2005 skin examination for the 
examiner to answer: whether the veteran's 
skin disability requires constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs; and whether the 
veteran's venous insufficiency is related 
to his dermatophytosis of the feet.  If 
this examiner is unavailable, the veteran 
should be afforded a new VA skin 
examination.  The examiner conducting 
that examination should be requested to 
answer those questions.  The claims file 
should be made available for review by 
the examiner in conjunction with the 
examination.  

2.  The AMC should then readjudicate the 
issue on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


